      Case 2:20-cv-10906-EAS ECF No. 19, PageID.843 Filed 03/26/21 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


TRINA COLE MITCHELL,

         Plaintiff,                                  Case No. 20-cv-10906

vs.                                                  HON. ELIZABETH A. STAFFORD

COMMISSIONER OF SOCIAL
SECURITY,

        Defendant.
                       /

                                     JUDGMENT

         For the reasons stated in the Opinion and Order issued on this date, it is

ORDERED and ADJUDGED that Plaintiff’s Motion for Summary Judgment is DENIED,

Defendant’s Motion for Summary Judgment is GRANTED, and the Commissioner’s

decision is AFFIRMED. This case is hereby DISMISSED in its entirety with prejudice.

                                              KINIKIA ESSIX
                                              CLERK OF THE COURT


                                       By:    s/Marlena Williams
                                              DEPUTY COURT CLERK

APPROVED:


s/Elizabeth A. Stafford
ELIZABETH A. STAFFORD
UNITED STATES MAGISTRATE JUDGE

Dated: March 26, 2021
